Cake: 1:21-cv-00440-SJD-SKB Doc #: 3 Filed: 06/30/21 Page: 1 of 3 PAGEID #: 16.

IN THE COURT OF COMMON PLEAS
LAWRENCE COUNTY, OHIO

ANGLEA JACKSON
1831 NINTH AVENUE
HUNTINGTON, WEST VIRGINIA 25703

 

 

 

& COMPLAINT WITH JURY DEMAND
ERIKAI JACKSON CASE NO. ot | O C32 G
C/O EILEEN LEWIS

512 SOLIDA ROAD

SOUTH POINT, OHIO 45680,

PLAINTIFFS,

Vv.

SECURIAN LIFE INSURANCE COMPANY
P.O, BOX 64114
ST. PAUL, MINNESOTA

SERVICE: COPORATION SERVICE COMPANY
90 WEST BROAD STREET

SUITE 1330

COLUMBUS, OHIO 43215,

DEFENDANT.

 

Now comes the Plaintiffs, by and through counsel, and for their Complaint state
to the Court as follows:
COUNT ONE
1. Plaintiff, Angela Jackson, is a resident of Cabell County, West Virginia at
the time of the filing of this Complaint.

ANDERSON & ANDERSON Co., L.PA,

ATTORNEYS AT LAW 2. Plaintiff, Erakai Jackson, is a resident of Lawrence County, Ohio at the
408 PARK AVENUE
IRONTON, OHIO 45638 ' time of the filing of this Complaint.
(740) 532-7779
FAX (740) 592-7785 3. Decedent and insured, Eric Jackson, was a resident of Lawrence County,

Ohio at all times applicable herein.

 

 

 
Cal

ANDERSON & ANDERSON Co,, LRA.
ATTORNEYS AT LAW
408 PARK AVENUE
IRONTON, OHIO 45638
(740) 532-7779
FAX (740) 532-7785

4,

 

 

10.
11,

12.

13.

Ke: 1:21-cv-00440-SJD-SKB Doc #: 3 Filed: 06/30/21 Page: 2 of 3 PAGEID #: 17

Defendant is a corporation and is licensed under the laws of the State of
Ohio to issue life insurance policies.
This action is brought for compensatory, consequential, and punitive
damages due to Defendant's bad faith refusal to pay Plaintiff's valid claim
for benefits under a life insurance policy.
On September 1, 2015 and on January 1, 2020, Defendant, Securian Life
insurance Company issued a policy, bearing policy no. 70057 with a face
amount of $438,000.00 on the life of Eric Jackson. On February 9, 2020, Eric
Jackson died.
The issuance of Policy No. 70057 by Defendant, Securian Life Insurance
Company, to Frontier Communications and Eric Jackson, with Plaintiffs
being the contractual beneficiaries created a contractual relationship
between Defendant and Plaintiffs.
Plaintiffs submitted a valid claim under said policy and said claim was
denied.
Defendant has breached the contract of insurance originally issued on
September 1, 2015 and revised and supplemented on January 1, 2020 in
the amount of $438,000.00.

COUNT TWO
Paragraphs 1 through 9 are incorporated herein as if fully rewritten
Defendant is therefore subject to the implied in law duty to act fairly and .
in good faith in order not to deprive Plaintiffs’ the benefits of said policy.
Defendant, through its claim representatives, acted willfully, fraudulently,
intentionally, and in bad faith in refusing to consider the claim as
submitted by Plaintiffs. This was done knowingly, intentionally, and with
the purpose of discouraging and avoiding the payment due to Plaintiffs
under the terms of said policy.
Defendant's intentional refusal to pay Plaintiffs’ valid claim was a breach
of the implied in law duty of good faith and fair dealing and operated to
unreasonably deprive Plaintiffs of the benefits of the policy.

 
t Cal

ANDERSON & ANDERSON Co., L.PA.
ATTORNEYS AT LAW
408 PARK AVENUE
IRONTON, OHIO 45638
(740) 532-7779
FAX (740) 532-7785

 

 

@: 1:21-cv-00440-SJD-SKB Doc #: 3 Filed: 06/30/21 Page: 3 of 3 PAGEID #: 18

14. Defendant's conduct in intentionally refusing to pay Plaintiffs’ valid claim
was malicious, fraudulent, oppressive, and otherwise reflected a conscious
disregard of Plaintiffs’ rights under the contract of insurance.

15. Defendant's failure to pay the valid claim of Plaintiffs was a direct breach
of contract, and Defendant is liable to Plaintiffs for said breach.

16. Asa result of Defendant's bad faith, Plaintiff is entitled to punitive
damages, attorney fees, and prejudgment interest in addition to
compensatory damages.

WHEREFORE, Plaintiffs demand judgment against Defendant in the sum of
$438,000.00, plus pre-judgment interest; for an award of attorney fees; for punitive
damages in an amount in excess of $25,000.00; for litigation expenses, court costs, and

any and all other relief this Court would deem just and equitable.

Respectfully submitted,
ANDERSON & ANDERSON CO. L.P.A.

408 Park Avenue
Ironton, Ohio 45638,

CAM, \
By _ fis cy

Brighésa M. Anderson #0078174
Attorhey for Plaintiff

JURY DEMAND

       

Plaintiffs demand a trial by jury.
Respectfully submitted,

ANDERSON & ANDERSON CO. L.P.A.
408 Park Avenue

Ironton, Ohio, 4563.
AAD
By 7?

Brigifam M. Anderson #0078174
Attorney for Plaintiff

 

 
